Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a continuation of parent application no. 16/871,052, which has issued as Patent No. US 11,302,622 B2.
	Currently, claims 1-8 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 11/02/2022 ("11-02-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-02-22 IDS is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 8 is indefinite, because it is unclear what "the second pad" is referring to as there is no antecedent basis for it in the base claim 1.  For the purpose of advancing the examination of the instant application, "the second pad" has been assumed to refer to "a conductive pad."


A. Prior-art rejections based on Fang
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0061805 A1 to Fang et al. ("Fang").
Figs. 1 and 2 of Fang have been annotated to support the rejections below:
[AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow] 
    PNG
    media_image2.png
    315
    447
    media_image2.png
    Greyscale



[AltContent: textbox (C3)][AltContent: textbox (OP1)][AltContent: arrow]
[AltContent: textbox (D1)][AltContent: arrow][AltContent: textbox (C4)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C1)][AltContent: arrow][AltContent: textbox (C2)][AltContent: arrow]
    PNG
    media_image3.png
    321
    351
    media_image3.png
    Greyscale


Regarding independent claim 1, Fang teaches an electronic device (see Fig. 1. see also Fig. 2), comprising:
a substrate 28 or 28, 29 (para [0039] - "a second dielectric layer 28...a third dielectric layer 29"):
a conductive pad 224 or 224, 22 (para [0046] - "a plurality of vias 224"; para [0039] - "a first circuit structure 22") disposed on the substrate 28 or 28, 29;
a chip 12, 14 (para [0039] - "a first semiconductor die 12...at least one conductive pillar (e.g., a first conductive pillar 14...") disposed on the conductive pad 224 or 224, 22; and
an insulating layer 24 (para [0039] - "a first dielectric layer 24") disposed between the conductive pad 224 or 224, 22 and the chip 12, 14, wherein the insulating layer 24 comprises an opening 246 (para [0045] - "a plurality of openings 246"), and the chip 12, 14 is electrically connected to the conductive pad 224 or 224, 22 through the opening 246,
wherein an outline of the opening 246 comprises a plurality of curved corners C1, C2 in a normal direction D1 (see Fig. 2 as annotated above) of the substrate 28 or 28, 29.
Or,
a substrate 24 or 24, 28 or 24, 28, 29 (para [0039] - "a first dielectric layer 24...a second dielectric layer 28...a third dielectric layer 29");
a conductive pad 224 (para [0046] - "a plurality of vias 224") disposed on the substrate 24 or 24, 28 or 24, 28, 29;
a chip 12, 14 (para [0039] - "a first semiconductor die 12...at least one conductive pillar (e.g., a first conductive pillar 14...") disposed on the conductive pad 224 or 224, 22; and
an insulating layer 16 (para [0039] - "an encapsulant 16") disposed between the conductive pad 224 or 224, 22 and the chip 12, 14, wherein the insulating layer 16 comprises an opening OP1, and the chip 12, 14 is electrically connected to the conductive pad 224 or 224, 22 through the opening OP1,
wherein an outline of the opening OP1 comprises a plurality of curved corners C3, C4 in a normal direction D1 (see Fig. 2 as annotated above) of the substrate 24 or 24, 28 or 24, 28, 29.

Regarding claim 2, Fang teaches an electronic device (see Fig. 1. see also Fig. 2), comprising:
a substrate 29 (para [0039] - "a third dielectric layer 29");
a conductive pad 224, 264 (para [0046] - "a plurality of vias 224"; para [0048] - "at least one via 264") disposed on the substrate 29;
a chip 12, 14 (para [0039] - "a first semiconductor die 12...at least one conductive pillar (e.g., a first conductive pillar 14...") disposed on the conductive pad 224, 264; and
an insulating layer 24 (para [0039] - "a first dielectric layer 24") disposed between the conductive pad 224, 264 and the chip 12, 14, wherein the insulating layer 24 comprises an opening 246 (para [0045] - "a plurality of openings 246"), and the chip 12, 14 is electrically connected to the conductive pad 224, 264 through the opening 246,
wherein an outline of the opening 246 comprises a plurality of curved corners C1, C2 in a normal direction D1 of the substrate 29.
Or,
Fang teaches an electronic device (see Fig. 1. see also Fig. 2), comprising:
a substrate 29 (para [0039] - "a third dielectric layer 29");
a conductive pad 224, 264 (para [0046] - "a plurality of vias 224"; para [0048] - "at least one via 264") disposed on the substrate 29;
a chip 12, 14 (para [0039] - "a first semiconductor die 12...at least one conductive pillar (e.g., a first conductive pillar 14...") disposed on the conductive pad 224, 264; and
an insulating layer 24, 28 (para [0039] - "a first dielectric layer 24") disposed between the conductive pad 224, 264 and the chip 12, 14, wherein the insulating layer 24, 28 comprises an opening 246, 284 (para [0045] - "a plurality of openings 246"; para [0047] - "at least one opening 284"), and the chip 12, 14 is electrically connected to the conductive pad 224, 264 through the opening 246, 284,
wherein an outline of the opening 246, 284 comprises a plurality of curved corners C1, C2 in a normal direction D1 of the substrate 29.
	Regarding claim 3, Fang teaches the first pad 224, 264 comprising:
	a first conductive structure 264; and
	a second conductive structure 224 disposed on and electrically connected to the first conductive structure 264.
	Regarding claim 4, Fang teaches another insulating layer 28 disposed between the first conductive structure 264 and the second conductive structure 224, wherein the another insulating layer 28 comprises another opening 284,
	wherein the second conductive structure 224 is electrically connected to the first conductive structure 264 through the another opening 284. 
	Regarding claim 5, Fang teaches an outline of the another opening 284 comprises a plurality of curved corners (see Fig. 1) in the normal direction D1 of the substrate 29. 
	Regarding claim 6, Fang teaches a projected area of the another opening 284 onto the substrate 29 that is greater than a projected area of the opening 246 onto the substrate 29 (Because the lateral extent of the plurality openings 246 fit well within the lateral extent of the plurality of opening 284, the projected area of the opening 246 is smaller than the projected area of the opening 284.).
	Regarding claim 7, Fang teaches a conductive line connected to the conductive pad 224 or 224, 22, wherein the conductive line 264 comprises a first side S1 and a second side S2 opposite to the first side S1, the first side S1 comprises a curved edge, and the second side S2 comprises a curved edge (see Fig. 1 as annotated above).
	Regarding claim 8, Fang teaches the chip 12, 14 that comprises a bump 14 electrically connected to the conductive pad 224 or 224, 22, and a width of the bump 14 is less than a width of the second pad 224 or 224, 22. 


B. Prior-art rejections based on 
Claim Rejections - 35 USC § 102
Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 8,536,458 B1 to Darveaux et al. ("Darveaux").

Figs. 1-6 of Darveaux are provided to support the rejections below:

    PNG
    media_image4.png
    532
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    195
    510
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    407
    493
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    327
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    243
    526
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    379
    412
    media_image9.png
    Greyscale


Regarding independent claim 1, Darveaux teaches an electronic device (see Figs 1-6), comprising:
a substrate 102 (col. 2, ln 40-50 - "Substrate 102 is a dielectric material such as laminate, ceramic, printed circuit board material, or other dielectric material.");
a conductive pad 104 (col. 2, ln 51-58 - "upper traces 104") disposed on the substrate 102;
a chip 118, 128 (col. 3, ln 27-30 - "In one embodiment, electronic component 118 is an integrated circuit chip, e.g., an active component."; col. 3, ln 43-49 - "copper pillars 128") disposed on the conductive pad 104; and
an insulating layer 552 (col. 6, ln 23-28 - "an underfill 552") disposed between the conductive pad 104 and the chip 118, wherein the insulating layer 552 comprises an opening (a volume of the underfill 552 that copper pillar 128 occupies), and the chip 118, 128 is electrically connected to the conductive pad 104 through the opening,
wherein an outline of the opening comprises a plurality of curved corners (col. 5, ln 30-36 - "Generally, copper pillar 128 is...oval or any shape between rectangular and oval including rectangular with rounded edges or other shape."; see Fig. 6 for example) in a normal direction of the substrate 102 (Normal direction would be pointed upwards from the substrate 102).
Regarding claim 7, Darveaux teaches a conductive line 130 (col. 3, ln 51 - col. 4, ln 3 - "Solder joints 130") connected to the conductive pad 104, wherein the conductive line 130 comprises a first side (left curved side) and a second side (right curved side) opposite to the first side, the first side comprises a curved edge, and the second side comprises a curved edge. 
Regarding claim 8, Darveaux teaches the chip 118, 128 that comprises a bump 128 electrically connected to the conductive pad 104, and a width of the bump 128 is less than a width of the second pad 104 (see Fig. 5). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2017/0358546 A1 to Shim et al.
Pub. No. US 2012/0018904 A1 to Lin et al.
Pub. No. US 2006/0214292 A1 to Agraharam et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        29 November 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.